Case: 12-30060     Document: 00511965313         Page: 1     Date Filed: 08/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2012
                                     No. 12-30060
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SANTOS ELENILSON GONZALEZ-RIVAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-186-2


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Santos Elenilson Gonzalez-Rivas appeals his sentence the district court
imposed after he pleaded guilty to illegal reentry following deportation.
Gonzalez-Rivas first argues that his 24-month above-guidelines sentence is
procedurally unreasonable because the district court did not provide adequate
reasons for the sentence variance. He also asserts that the written judgment
conflicts with the oral pronouncement at sentencing because the district court,
in imposing the $2,500 fine, stated that he did not have to pay the fine if

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30060   Document: 00511965313      Page: 2   Date Filed: 08/22/2012

                                 No. 12-30060

deported, but that the qualification is not reflected in the written judgment. As
an initial matter, the Government’s unopposed motion to supplement the record
on appeal with the sealed sentencing memorandum is GRANTED.
      Gonzalez-Rivas’s assertion that the district court articulated insufficient
reasons for the variance from the guidelines range of imprisonment fails. The
district court explained that it was imposing a sentence based on Gonzalez-
Rivas’s personal characteristics and history and the relevant 18 U.S.C. § 3553(a)
sentencing factors, particularly the need to promote respect for the law, provide
just punishment, afford adequate deterrence, and protect the public. The district
court’s oral pronouncement adequately explained its reasons for its sentence.
See United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Gonzalez-Rivas’s
sentence is AFFIRMED.
      Our review of the record confirms that there is a conflict between the
written judgment and the oral pronouncement of sentence regarding the
imposition of the fine.    Accordingly, the case is REMANDED FOR THE
LIMITED PURPOSE of allowing the district court to conform its written
judgment to its oral pronouncement of sentence to reflect the qualification that
payment of whatever balance remains on his fine following his release from
imprisonment is subject to Gonzalez-Rivas’s deportation. See United States v.
Martinez, 250 F.3d 941, 942 (5th Cir. 2001).




                                       2